                                                                 FILED
                                                                  SEP 16 2019




                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                    Case No. 19CR0666-H

                                   Plaintiff,
                     vs.
                                                    JUDGMENT OF DISMISSAL
DAVID ALEC WHITE (1 ),
                                                    Booking No. 73744-298

                                 Defendant.



     IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice
     of the offense as charged in the Information: 26 USC 5861(d) and 5871 - Possession of
     Unregistered Firearm.

     IT IS SO ORDERED AND ADJUDGED.

Dated:   9/16/2019

                                                United States District Judge
